Kellogg, P. J.
(dissenting):
The Workmen’s Compensation Law substantially enters into every contract of employment made within the State, without reference to where the service is to be rendered. (Matter of Post v. Burger & Gohlke, 216 N. Y. 544.)
The injured employee resides in this State, was hired and paid here, and has the benefit of that law, which, as we have seen, is a part of his contract of employment. By group 8 of section 2 of the law; “ The operation, within or without the State, including repair, of vessels other than vessels of other States or countries used in interstate or foreign commerce, when operated or repaired by the company,” is a hazardous employment.
The vessel in question was registered at New York, and that was her home port. Section 4141 of the United States Revised Statutes requires vessels to be registered “ by the collector of that collection-district which includes the port to which such vessel shall belong at the time of her registry; which port shall be deemed to be that at or nearest to which the owner, if there be but one, * * * usually resides.” The name of the vessel and the “home port” must be marked upon the stern. (U. S. R. S. § 4178.) By our Navigation Law (§ 19) the vessel is to have the name and “ the port to which she belongs painted on her stern.” The transportation company, the alleged owner, was a foreign corporation, with its office at Savannah, Ga. It also had a New York office and was engaged in interstate transportation from New York south and New York north, and at the time of the accident the vessel was making the return trip from Portland to New York. But the law required that she be registered in the district in which she belonged, which is deemed that nearest to where the owner resides. Quite probably the corporation, while in effect transacting its principal business from New York, had a Georgia charter, and for that reason was required to keep an office in that State. By section 4137 of the United States Revised Statutes, registration of a boat belonging to a corporation may be in the name of the president or secretary. I think we are justified in concluding that the company is not in a position to deny that the vessel is properly registered in New York or that New York is in fact the residence of the *390party to whom registration was granted. It is not very material where the technical residence of the real owner was. We may assume, as the company did when it registered the vessel, that it belonged to New York, and such assumption is well within the favorable presumption of the Workmen’s Compensation Law.
If the vessel was taxable in Georgia, as indicated by Southern Pacific Co. v. Kentucky (222 U. S. 63) that is not very important. This is not a case of taxation, but the question is whether, in interpreting the Workmen’s Compensation Law of this State, the vessel was a vessel of another State or country, and we conclude that the Commission was justified in saying that it was not.
Section 114 of the Workmen’s Compensation Law is construed as removing from the other provisions of the law only cases which are covered by the Federal statutes. (Matter of Jensen v. Southern Pacific Co., 215 N. Y. 514; Matter of Winfield v. N. Y. C. & H. R.R. R. Co., 216 id. 284; Matter of Burns v. Southern Pacific Co., 215 id.738.) The Federal Employers’ Liability Act has no application here, as no negligence is shown, and it is not alleged that there is any Federal statute covering the case of a workman who seeks compensation for an injury caused without fault of the employer. I, therefore, favor an affirmance.
Lyon, J., concurred.
Award reversed arid claim dismissed.